Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered May 14, 2004 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, adjudged that respondent Oare S. neglected the children.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to respondent mother’s contentions, Family Court properly determined, following a fact-finding hearing, that respondent neglected Asa B. (see Family Ct Act § 1012 [f] [i] [B]) and derivatively neglected Caleb B. and Jewel S.-W. (see § 1046 [a] [i]). Respondent’s challenges to the constitutionality of section 1039 and 18 NYCRR 432.11 have not been preserved for our review (see Matter of Coleman v Thomas, 295 AD2d 508, 509 [2002]; see also Matter of Yorimar K.-M., 309 AD2d 1148, 1149 [2003]). We have examined respondent’s remaining contentions and conclude that they are lacking in merit. Present—Hurlbutt, J.P., Scudder, Gorski, Pine and Lawton, JJ.